Citation Nr: 1827470	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  02-11 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to higher disability ratings for service-connected basal cell carcinoma and residuals thereof.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 1954, July 1954 to July 1957, and June 1958 to May 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In a June 2006 decision, the Board denied the Veteran's appeal of his rating for service-connected basal cell carcinoma and residuals thereof.  

The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  By an order dated in February 2008, the Court remanded the matter to the Board for compliance with the instructions included in a February 2008 Joint Motion for Remand (JMR).  The JMR noted that the Board decision did not adequately evaluate evidence of residuals of basal cell carcinoma and skin disease on areas aside from the Veteran's left eyebrow.  The Board subsequently remanded this case for evidentiary development in April 2009, March 2015, May 2016, and March 2017 to ensure that development was completed in compliance with the JMR and prior Board remand directives.  

The Board notes that in January 2004, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of the hearing is of record.  In a January 2017 letter, the Veteran was notified that the VLJ who conducted his hearing was no longer employed at the Board.  The letter stated that, pursuant to 38 U.S.C. § 7107(c) and 38 C.F.R. § 20.707, the law required that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal, and as that person was no longer available, the Veteran's appeal would be assigned to another VLJ for a decision.  The letter notified the Veteran of his right to request another optional Board hearing, and indicated that if he did not respond within 30 days, the Board would assume that he did not want another hearing and proceed accordingly.  To date, the Veteran has not filed any correspondence indicating a desire for another hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2017 remand order, the Board instructed the AOJ to conduct additional development, which has not been completed.  The Board instructed the AOJ to obtain an adequate VA examination of the Veteran's skin in order to determine the extent to which various skin conditions were related to the Veteran's service-connected basal cell carcinoma or environmental exposures in service to include exposure to ionizing radiation.  The Board instructed the VA skin examiner to accept as true that the Veteran was exposed to ionizing radiation, and the Board notes that such exposure has been found to be the cause of the Veteran's service-connected basal cell carcinoma.  See August 2001 rating decision.  

While the AOJ obtained another VA examination of the Veteran's skin in August 2017, the examiner indicated that the Veteran was not exposed to ionizing radiation in amounts sufficient to cause skin cancer.  The examiner did not discuss pertinent evidence to the contrary in the Veteran's file.  See, e.g., July 2001 Advisory Opinions from the Director of Compensation Service and the Chief Public Health and Environmental Hazards Officer; December 2000 Letter from the Defense Threat Reduction Agency.  The examiner did not adequately reference other relevant evidence including pertinent findings in the October 2016 VA Scars/Disfigurement examination report as requested.  Therefore, the Board finds that the August 2017 VA skin examiner's opinion is adequate.  

Additionally, the AOJ did not adjudicate the Veteran's intertwined claim of entitlement to TDIU as instructed.  On remand the AOJ should conduct further development and ensure that it has complied with the Board's remand directives to date.  Such development is essential to ensure that the Board's decisions on these matters address the concerns identified in the February 2008 JMR.  

Accordingly, the case is REMANDED for the following action:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding relevant VA and private records.  The AOJ should make reasonable attempts to obtain all identified outstanding records and associate them with the Veteran's claims file. 

2. After obtaining any outstanding records, the AOJ should schedule the Veteran for a VA examination with an appropriate examiner to ascertain the current nature and severity of the Veteran's service-connected basal cell carcinomas, including any residuals thereof.  

The AOJ should ensure that the examiner reviews the claims file in its entirety to include this remand order and all evidence pertinent to the Veteran's environmental exposures in-service including exposure to ionizing radiation, which is the basis for his current service connection for basal cell carcinoma.  The AOJ should ensure that the examiner fully describes all symptomatology and functional deficits associated with this condition.  The AOJ should ensure that the examiner follows these directives:

(a) The VA skin examiner should examine any and all skin lesions and/or malignant growths and identify all manifestations of basal cell carcinoma, squamous cell carcinoma, and any other skin cancers.  The VA skin examiner should identify and discuss not only existing or recently treated skin conditions but residuals of skin conditions identified in the Veteran's treatment records.  For example, the examiner should consider records from June 2002 from Sierra Dermatology, which show papules in the pattern of basal cell carcinomas on the Veteran's left cheek and left ear, which were surgically treated.   

The examiner should specifically reference the October 2016 VA Scars/Disfigurement examination report, including the examiner's comment that "The extent of [the Veteran's] lesions, scars and benign neoplasia are so extensive and varied in location, that even the Veteran is unsure of where and how many skin cancer removal scars he has."  

The VA skin examiner must accept as true that the Veteran was exposed to ionizing radiation in service and consider evidence relating to such exposure including a December 2000 assessment from the Defense Reduction Threat Agency that the Veteran would have received a probable dose of 3.107 rem gamma and neutron (3.1 rem gamma and neutron rounded) (upper bound of 3.4 rem gamma and neutron); dose to skin (face including left eyebrow) 24.9 rem.  

(b) The VA skin examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any of the identified skin lesions and/or malignant growths, to include basal or squamous cell carcinomas of the chest, left forearm, cheeks, eyebrows, ears, and right leg (and any other skin cancers), were incurred in or aggravated during service, to include as due to exposure to ionizing radiation and sun exposure.
 
(c) The VA skin examiner should opine whether it is at least as likely as not that any of the identified skin lesions and/or malignant growths were caused or aggravated by the Veteran's service-connected basal cell carcinoma.

3. After completing the above action and any other necessary development, the claims must be adjudicated based on the totality of the evidence.  If a claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  

The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

